Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
As a result of the amendments, the 112(a) rejection over Claim 18 has been withdrawn due to cancellation of the claims.  
Also, the 112(b) rejection over Claims 8 and 16 have been withdrawn. 
All rejections not repeated in this Office Action have been withdrawn. 
Claims 1-4, 8, 9, and 16, 19-21 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 8, 16, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 4, it is not clear which of the first or second skin layer the new limitations are referring to. 
Claims 3, 8, and 16 are rejected based on its dependency on a rejected claim.  
Regarding Claim 21, the claim recites “wherein a strength of the pressure release seal part decreases with an increase in temperature, and wherein the pressure release seal part creates the heat 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2002/0187225) in view of and Mack (US 2015/0291342).
Regarding Claim 1, Sugiyama discloses a heating pouch comprising: 
a first wall and a second wall joined together to form an interior (bag, paragraph 43);
a pressure release seal part (paragraph 15) extending outwardly from the first wall, the pressure release seal part formed by portions of the first wall being overlapped and sealed together (See 2 of Fig. 4); and  
a peelable tape between the overlapped portions of the first wall (20 of Fig. 12), 
wherein the pressure release seal part adheres a first part of the first wall to a second part of the first wall (paragraph 91), the pressure release seal part being peeled off at the time of an internal pressure rise so as to form a deaeration passage which communicates with the interior (paragraph 93), 

wherein the first skin layer and the second skin layer are a same material (paragraph 51), 
wherein the first skin layer and the second skin layer each have a first side directly contacting the first part of the first wall and a second side directly contacting a side of the peelable layer, the first skin layer and the second skin layer being on opposite sides of the peelable layer (see Fig. 6 and 8). 
Sugiyama is silent wherein the skin layer has higher seal strength at 100°C than that of the seal strength of the peelable layer, and wherein the skin layer is torn off before the peelable layer when an internal pressure in the interior increases, and wherein a thickness of the skin layer is less than a thickness of the peelable layer. 
As to the heat seal strength, Sugiyama recognizes that a package exhibits high heat seal strength to tightly and securely seal a package and its contents without easily being peeled off. At the same time, Sugiyama notes that heat seal strength can be set differently to allow vapor communication to the external by fabricating a weak heat seal strength than those surrounding the heat seal portion (paragraph 7). Therefore, it would have been obvious to one of ordinary skill in the art to selectively choose a material having higher heat seal strength at 100°C to provide a controlled opening with the easily peelable layer. Mack is also relied on to teach a self-venting bag that reacts upon pressure build up during cooking (see abstract). Mack also notes that the threshold pressure can be adjusted by varying the characteristics of the seal through the thickness and seal strength in the self-venting fin seal region (see paragraph 24). This allows the container to achieve self-opening in a controlled and desirable manner without disruption or splatter. 
Therefore, since it is known to control the thickness and seal strengths of the layers to achieve a desirable and controlled opening, it would have been obvious to one of ordinary skill in the art modify the layers to have a higher or lower seal strength as well as control their thickness to achieve the desired opening characteristics.  One of ordinary skill in the art would have routinely determined the seal strength and layer thickness to achieve the desired pressure threshold, thereby allowing sufficient pressure build up prior to venting. 
Regarding Claim 8, Sugiyama further teaches wherein the first and second skin layer is 40microns in thickness (paragraph 68).  


Claims 3, 4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, and further in view of Takayuki (JP 2014012552- see machine translations). 
Regarding Claim 3, Sugiyama further teaches wherein the heating pouch is used in microwave heating (paragraph 42), but is silent to wherein the pouch is used for heating in hot water. Takayuki is relied on to teach similar self-venting packages that respond to the build-up of internal pressure (see abstract) and further teach wherein the heating pouch is used for both microwave heating and heating in hot water (paragraph 46). Therefore, since both Sugiyama and Takayuki are directed to bags having pressure reducing valves that can be cooked in microwaves, it would have been obvious to one of ordinary skill in the art to similarly cook the microwavable bag in hot water based on the desired cooking method. 
Regarding Claim 4, the claim is rejected for similar reasons as discussed in Claim 1 and 3 with respect to the first seal mechanism. Sugiyama further teaches wherein a strength of the pressure release part decreases with an increase in temperature (paragraph 52), and wherein the pressure release seal part creates a heat seal (paragraph 47). As to the limitation “the pressure release seal part having a pressure resistance strength 6 to 30 kPa at 100°C”, since Sugiyama is also concerned with the peel strength of the layers (see paragraph 93), the claimed pressure would have been an obvious matter of choice based on the desired pressure and temperature conditions of the bag. Mack also recognizes controlling the pressure threshold though the film thickness and its seal strength (paragraph 24). 
Regarding Claim 16, Sugiyama further teaches wherein the first and second skin layer is 40microns in thickness (paragraph 68).  



Claims 2, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2002/0187225) in view of Utz (US 2011/0179754) and evidenced by SPI (Heat Seal, <https://www.sensorprod.com/static/heat_seal.php>). 
Regarding Claim 2, Sugiyama discloses a heating pouch comprising:
a first wall and a second wall joined together to form an interior (bag, paragraph 43); and
a pressure release seal part (paragraph 15) formed in the first wall (Fig. 4), 
wherein the pressure release seal part adheres a first part of the first wall to a second part of the first wall so as to overlap each other (paragraph 91), the pressure release seal part being peeled off at the time of an internal pressure rise so as to form a deaeration passage which communicates with the interior(paragraph 93), and further teaches a flat seal surface to bond the first part of the first wall to the second part of the first wall and having an inner end and an outer end (tape 20), wherein a strength of the pressure release part decreases with an increase in temperature (paragraph 52), and wherein the pressure release seal part creates a heat seal (paragraph 47). 
Sugiyama is silent to wherein the pressure release seal part is provided with a bead part, the bead part being formed adjacent the flat part and contacts the inner end of the flat part. Utz is relied on to disclose similar bags with self-venting features which utilizes a rupturable seal. The rupturable seal is comprised of a thermoplastic resin material (polypropylene sealing layer 4, paragraph 59) which comprises a flat part and a bead part (see annotated figure below), wherein the bead part is formed adjacent the flat part and connected to the inner end of the flat part and having a reduction in thickness toward the flat part, the bead part directly contacting the first wall (reduction of thickness towards valve seal 3).

    PNG
    media_image1.png
    513
    523
    media_image1.png
    Greyscale

Note that the “bead part” can constitute a general area of the of the sealing layer such that it is in direct contact with the first wall part, and has a reduction of thickness (see annotation of Fig. 14 below which denotes the bead part that was previously in contact with the first wall). 

    PNG
    media_image2.png
    780
    627
    media_image2.png
    Greyscale

The bead part of Utz serves as a weakening point which breaks open the pack during overpressuring which allows steam to escape (paragraph 18). Therefore, since Sugiyama is also directed to self-venting packages, it would have been obvious to one of ordinary skill in the art to use the adhesive structure of Utz as a suitable mechanism of providing a breakable seal and facilitate the separation of the bag walls parts. It is noted that Utz uses ultrasonic welding which is known as a type of heat sealing as evidenced by SPI (“The heat sealing process can be broken down into two fundamental types: 1) basic heat sealing, using heat and pressure and 2) ultrasonic welding”, first paragraph). 
Regarding Claim 19, the combination is silent to the bead part directly contacting the first part of the first wall and the second part of the first wall; however, since Utz was relied on to teach the bed part which is in contact with two walls, and also similarly functions as a self-rupturing seal for venting pressure, it is not seen that the particular structure is patentably distinct over the prior art. In fact, the bead part of Utz is similarly attached to two “walls parts”, and successfully provides a weak rupturable point between the two wall parts as shown in Fig. 14 and 15. In view of this, one of ordinary skill in the art with the Utz reference would reasonably expect similar results when applying the bead part directly to two wall parts. 
Regarding Claim 21, Sugiyama further teaches wherein the pressure seal part has a peelable tape (tape 20). 

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 2, further in view of Takayuki et al. (JP 2014012552A-see provided machine translation).
Regarding Claim 9, Sugiyama further discloses heating the pouch in a microwave (paragraph 50) but is silent to heating in hot water. Takayuki is relied on to teach heating in both water and a microwave (paragraph 46). Therefore, for reasons similarly discussed in the rejection of Claim 1, it would have been obvious to one of ordinary skill in the art to similarly cook in hot water, since it is known to cook similar packages in both hot water and microwave. 
Regarding Claim 20, as similarly applied to Claim 1, Takayuki is relied on to teach a two layer tape structure (paragraph 31) where one of the two layer structure constitutes a peelable tape between the first part of the first wall and the second part of the second wall. The combination would have resulted . 

Response to Arguments
 Applicant's arguments filed 14 Oct 2021 have been fully considered but they are not persuasive over the new grounds of rejection necessitated by amendment. 
Applicant’s argument regarding Claim 1 and 4 is rendered moot in view of the new combination of prior art. 
In response to applicant’s argument regarding Claim 2, applicant argues that the bead part of Utz does not create a rupturable weak point. Rather, it is the ultrasound seal technology that creates a rupturable weak point. However, the argument is found not persuasive because paragraph 18 specifically refers to Fig. 13 which contains a bead-like structure. Fig. 14 also shows a rupture point directly beside the bead, therefore indicating that the structure as a whole, including the bead, creates a rupturable point and necessarily facilitates the peeling. Applicant argues that Utz teaches away from using an easily peelable tape and a heat seal; however, ultrasonic welding is a type of heat sealing technology (see evidentiary reference <https://www.sensorprod.com/static/heat_seal.php>). Also, the argument is not persuasive because Sugiyama does not require a peelable tape (see Example 1 and 2, paragraph 65-74). 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792